                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

 ANTONIO WHITLOW                                                                       PLAINTIFF

 v.                                    Civil No.: 6:18-CV-6011

 SERGEANT EFRID                                                                      DEFENDANT

                                              ORDER

       Plaintiff proceeds in this matter pro se and in forma pauperis pursuant to 42 U.S.C. § 1983.

Currently before the Court is Defendant’s Motion for Summary Judgment. (ECF Nos. 27, 28, 29).

                                        I. BACKGROUND

       Plaintiff filed his Complaint and First Amended Complaint on January 17, 2018, in the

Eastern District of Arkansas. (ECF No. 2, 3). It was transferred to this District on January 18,

2018. (ECF No. 4). Plaintiff was directed to file a Second Amended Complaint and did so on

February 2, 2018. (“Complaint”) (ECF No. 10). After an Order from the Court (ECF No. 11),

the Arkansas Department of Correction (“ADC”) Ouachita River Unit submitted a completed

inmate funds certification (ECF No. 13), and Plaintiff was granted IFP status on March 23, 2018.

(ECF No. 14).

       Plaintiff alleges his constitutional rights were violated by the use of harassment and

excessive force against him while he was incarcerated in the ADC Ouachita River Unit.

Specifically, Plaintiff alleges that on April 6, 2017, in the RPU section of the Unit, Defendant Efrid

“tricked” Plaintiff into coming out of his cell by stating he was conducting a random cell search.

(ECF No. 10 at 4). When Plaintiff came out of his cell, Plaintiff was handcuffed and placed in

restraints. Once Plaintiff was restrained, Defendant Efrid informed him that he was going to attend

a classification review. Plaintiff alleges Defendant Efrid knew that he “always refuse[d] to go to

optional classification review, since I have that right.” Plaintiff alleges he refused to attend the
                                                  1
review, and “sat on the floor. That way I couldn’t be moved against my will, because I had

restraints on my ankles and handcuffs behind my back.” (Id. at 4).

        Plaintiff alleges another officer suggested that Plaintiff be lifted and carried to a

“transport/restraint” chair, which was a short distance away. (Id. at 4). Plaintiff alleges Defendant

Efrid refused to do so, and instead “insisted on handling me the hard way to purposely inflict pain,

instead of the easiest way possible.” (Id. at 4). Plaintiff alleges this “hard way” consisted of

Defendant Efrid carrying him under his armpits and by his right arm in order to keep him from

falling. Plaintiff alleges Efrid twisted his arm to make him walk on his own “so he wouldn’t have

to work hard to carry me.” (Id. at 5). Plaintiff alleges this “made his right thumb press harder

against the sharp edge of the handcuffs, hurting my thumb. . . . (Id. at 5). Plaintiff alleges this

“made my right thumb swollen, purple discolorated, and numb for over a month after the incident.”

(Id. at 5).

        Plaintiff further alleges Defendant Efrid refused to call the nurse to treat his thumb after

the incident. Plaintiff alleges he received no response to the sick call he submitted, and believes

the officers never sent it in order to hide the evidence of his injuries. (Id. at 6). Plaintiff alleges

Nurse Hart saw him a month later and gave him Naproxen and told him if she had seen the swelling

and discoloration, he would have qualified for an x-ray.

        Defendants filed their Motion for Summary Judgment on August 29, 2018. (ECF Nos. 27,

28, 29). That same day, the Court entered an Order directing Plaintiff to file a Response to the

Summary Judgment Motion by September 19, 2018. (ECF No. 30). To date, Plaintiff has not filed

his Response and has not otherwise communicated with the Court.

        In the Order directing him to Respond to the Summary Judgment Motion (ECF No. 30),

Plaintiff was advised that failure to comply with the Court’s Order would result in: (a) all of the



                                                  2
facts set forth by the Defendants in the summary judgment papers being deemed admitted by

Plaintiff, pursuant to Local Rule 56.1(c); and/or (b) shall subject this case to dismissal, without

prejudice, pursuant to Local Rule 5.5(c)(2).

       If Plaintiff’s Complaint is a verified Complaint, the Court must consider the facts set forth

in Plaintiff’s verified Complaint in ruling on the Summary Judgment Motion. A verified complaint

is the equivalent of an affidavit for summary judgment purposes. See e.g., Roberson v. Hayti

Police Dep’t., 241 F.3d 992, 994-95 (8th Cir. 2001).

       As the Court in Roberson pointed out, “[a]lthough a party may not generally rest on his

pleadings to create a fact issue sufficient to survive summary judgment, the facts alleged in a

verified complaint need not be repeated in a responsive affidavit to survive the summary judgment

motion. Id. The Court will “piece together [Plaintiff’s] version of the facts from the verified

complaint. . .” McClanahan v. Young, No. 4:13-cv-04140, 2016 WL 520983, *1 (D.S.D. Feb. 5,

2016). Those portions of the Defendants’ statement of material facts that do not conflict with

[Plaintiff’s verified complaint] are deemed admitted.” (Id.).

                                    II. LEGAL STANDARD

       Summary judgment is appropriate if, after viewing the facts and all reasonable inferences

in the light most favorable to the nonmoving party, Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986), the record "shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a).

"Once a party moving for summary judgment has made a sufficient showing, the burden rests with

the non-moving party to set forth specific facts, by affidavit or other evidence, showing that a

genuine issue of material fact exists.” National Bank of Commerce v. Dow Chemical Co., 165

F.3d 602, 607 (8th Cir. 1999).



                                                3
       The non-moving party "must do more than simply show that there is some metaphysical

doubt as to the material facts." Matsushita, 475 U.S. at 586. "They must show there is sufficient

evidence to support a jury verdict in their favor." National Bank, 165 F.3d at 607 (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)). "A case founded on speculation or suspicion is

insufficient to survive a motion for summary judgment." Id. (citing, Metge v. Baehler, 762 F.2d

621, 625 (8th Cir. 1985)). “Conclusory, non-specific statements in an affidavit or verified

complaint” are also insufficient. McLanahan, 2016 WL 520983, at *6 (citing Chavarriaga v. N.J.

Dep't of Corr., 806 F.3d 210, 222 (3d Cir. 2015). “When opposing parties tell two different stories,

one of which is blatantly contradicted by the record, so that no reasonable jury could believe it, a

court should not adopt that version of the facts for purposes of ruling on a motion for summary

judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

                                         III. ANALYSIS

       Plaintiff’s Complaint does not meet the requirements for a verified Complaint. “A

plaintiff’s verified complaint is the equivalent of an affidavit for purposes of summary judgment,

and a complaint signed and dated as true under penalty of perjury satisfies the requirements of a

verified complaint, 28 U.S.C. § 1746.” Roberson, 241 F3d at 994-95 (internal citation omitted)

(emphasis added). “Unsworn declarations are permitted to be used as evidence only if “subscribed

... as true under penalty of perjury, and dated [.]” 28 U.S.C. § 1746. Bonds v. Cox, 20 F.3d 697,

702 (6th Cir. 1994).

       The Court-approved Complaint form provides a section for Plaintiff to sign and date the

form certifying his foregoing statements were true and correct under penalty of perjury. He signed

this section of the form but left the execution date for that signature completely blank. (ECF No.

10. at 7). He then attached a separate page labelled “Exhausted Remedies,” which he signed and

dated. (Id. at 8). This signature and date did not, however, include a statement that the information
                                                 4
provided on this page was true and correct under penalty of perjury. (Id.). Plaintiff’s Complaint

is therefore not a verified Complaint.

       Even if the Court assumes Plaintiff’s Complaint had been properly verified, nothing in that

Complaint contradicts Defendant Efrid’s assertion that Plaintiff failed to exhaust his administrative

remedies before filing this case.

       The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall be brought

with respect to prison conditions under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is mandatory. Porter

v. Nussle, 534 U.S. 516, 524-25 (2002). “[T]o properly exhaust administrative remedies prisoners

must complete the administrative review process in accordance with the applicable procedural

rules.” Jones v. Bock, 549 U.S. 199, 218 (2007) (internal quotation marks and citation omitted).

The “level of detail necessary in a grievance to comply with the grievance procedures will vary

from system to system and claim to claim, but it is the prison’s requirements, and not the PLRA,

that define the boundaries of proper exhaustion.” Id. A prisoner’s remedies are exhausted “when

[the] inmate pursues the prison grievance process to its final stage and receives an adverse decision

on the merits.” Hammett v. Cofield, 681 F.3d 945, 947 (8th Cir. 2012).

       The Eighth Circuit Court of Appeals has recognized two exceptions to the PLRA

exhaustion requirement: (1) when officials have prevented prisoners from utilizing the grievance

procedures; or, (2) when the officials themselves fail to comply with the grievance procedures.

See Gibson v. Weber, 431 F.3d 339, 341 (8th Cir. 2005) (explaining a prisoner is only required to

exhaust those administrative remedies that are “available” and any remedies that prison officials

prevent a prisoner from utilizing are not considered available).



                                                 5
       Defendant Efrid notes in his Statement of Facts that Plaintiff failed to file any grievances

concerning the April 6, 2017, incident. (ECF No. 29 at 4). He further notes that Plaintiff was

familiar with the ADC grievance process, having filed forty grievances since December 2015.

(Id.). Finally, in his Brief, Defendant Efrid notes Plaintiff concedes he did not exhaust a grievance

for this incident, but provides several contradictory excuses for not doing so, none of which are

reflective of the proper ADC grievance procedure. (Id.; 28 at 4). Plaintiff’s ADC grievance log

indicates he filed no grievances in 2017 until October 2, 2017. As Plaintiff’s allegations for this

Complaint center on incidents occurring on April 7, 2017, his first grievance in 2017 was clearly

filed long after the fifteen-day deadline to begin the ADC grievance process for the alleged

incident. (ECF No. 27 at 6, 12).

       Nothing in Plaintiff’s Complaint conflicts with Defendants’ Statements of Fact asserting

he failed to exhaust his administrative remedies. On page two of his Complaint, Plaintiff checked

the option indicating he had filed a grievance about the incident. (ECF No. 10 at 2). He did not,

however, allege he had exhausted the grievance procedure, provide the identification number of

the grievance, or provide copies of the completed grievance documents as requested by the form.

In fact, later in his Complaint, he conceded that he did not exhaust his remedies. (Id. at 8). He

alleges this was because ADC staff “stopped me from exhausting my remedies by not allowing

me to contact Wendy Kelley, so I could also inform her through the mail, or by phone that Sgt.’s

and staff were restricting me from having any access to the freeworld.” (Id.). However, on the

same page, Plaintiff alleges “[f]inally investigator’s [sic] reported I did send Wendy Kelley a letter

and grievance, concerning this incident. And she did not do anything to help me, or to provide me

with any relief.” (Id.).




                                                  6
       Plaintiff’s allegations are contradicted by the record. The ADC policy in effect at the time

clearly indicates that an inmate initiates the grievance process by filing a Unit Level Grievance

form with a designated unit problem-solver. (ECF No. 27 at 12-13). Mailing items to free-world

individuals or directly contacting ADC Director Wendy Kelley does not satisfy the requirements

of the ADC grievance procedure. Indeed, even the final appeal step of the ADC process involves

the “Chief Deputy/Deputy/Assistant Director” of the ADC. (Id. at 18). Thus, even if Plaintiff was

prevented from mailing documents to either a free world individual or Director Wendy Kelley, he

was not prevented from utilizing the ADC grievance process.

       Because Plaintiff’s Complaint was not verified, and because nothing in that Complaint

contradicted Defendant Efrid’s Statements of Fact that Plaintiff failed to exhaust his administrative

remedies, Defendant Efrid’s facts are deemed admitted. He is therefore entitled to Summary

Judgment in his favor.

                                       IV. CONCLUSION

       For these reasons, IT IS ORDERED that Plaintiff’s claims are DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED this 19th day of December 2018.

       Judgment will be entered accordingly.


                                                              /s/P. K. Holmes, III
                                                              P. K. HOLMES, III
                                                              CHIEF U.S. DISTRICT JUDGE




                                                 7
